Case: 21-50080     Document: 00515936434         Page: 1     Date Filed: 07/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   July 13, 2021
                                  No. 21-50080                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Genaro Alberto Nunez-Ugarte,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-338-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam: *
          Genaro Alberto Nunez-Ugarte appeals the 37-month prison sentence
   imposed following his guilty plea conviction for illegal reentry after
   deportation.    He argues that his sentence was imposed under an
   unconstitutional statute, 8 U.S.C. § 1326(b). He correctly concedes that his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50080      Document: 00515936434          Page: 2    Date Filed: 07/13/2021




                                    No. 21-50080


   argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224
   (1998), but raises the issue to preserve for further possible review. See United
   States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007).
          The Government has filed an unopposed motion for summary
   affirmance and, alternatively, seeks an extension of time to file its brief.
   Because the issue is foreclosed, summary affirmance is appropriate. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the judgment of the district court is
   AFFIRMED.




                                          2